Response to petition eoe' bei-iearing by
JUDGE DtrRELLE.
Since the opinion herein was filed, the circuit judge has responded to the motion for a rule against him.
The case of Stamps v.Beaty, [Hardin, 337],does not reach the question presented in this case, as the procedure in that case was by motion for a judgment in the court of appeals, upon a state of facts which did not entitle the party moving to the relief sought.
TVe are of opinion that, while the judgment of affirmance could have been satisfied by the surrender of the machinery and the payment of $100 damages> and costs, nevertheless, upon its appearing by the return of the execution that the property could not be returned, the judgment became a money judgment, - and the execution itself was an execution for the full amount thereof, authorizing levy and sale to collect it. Being such a judgment as authorized a levy upon and sale of property for the full amount of the value of the property detained, it became a money judgment for that amount. The stipulation of the bond, under section 718 of the Code, that the appellant shall pay to the appellee all rents or hire of the property during the pendency of the appeal, would seem to apply to a case where the return of the property was accomplished by the writ, and not to a case where, such return of the property proving impossible, the judg*400ment became one for the money value of the property detained. The sureties upon the bond can not be heard to complain, inasmuch as they contract with a view to either contingency. But in a proceeding by rule against the circuit judge to enforce the award of damages upon a money judgment it should appear that the record upon which that motion was based presented to the circuit court a state of fact which authorized such a judgment. This does not appear in the record before us, which does -not show that the return of the execution had been made by the sheriff at the time of the motion, or was before the circuit court upon the hearing thereof. It follows, there< fore, that the motion for a rule against the circuit judge should be denied, and it is so ordered.